



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Jewell, 2016 ONCA 480

DATE: 20160616

DOCKET: C58886

Hoy A.C.J.O., Laskin and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Susanne Jewell

Appellant

Robin K. McKechney, for the appellant

Amy Rose, for the respondent

Heard and released orally:  June 13, 2016

On appeal from the sentence imposed by Justice Louise
    Serré of the Ontario Court of Justice on May 29, 2014.

ENDORSEMENT

[1]

The appellant was charged with two counts of assault, one count of
    criminal negligence causing bodily harm, one count of mischief and one count of
    criminal harassment arising from her employment as a personal support worker at
    a nursing home.  At the preliminary inquiry, the appellant was committed for
    trial on all counts.

[2]

Following the conclusion of the preliminary inquiry, the Crown and
    defence agreed on a joint submission for an eight-month conditional sentence
    followed by one years probation on a guilty plea by the appellant to the two
    counts of assault and one count of criminal harassment.  Counsel met with the preliminary
    inquiry judge to discuss the proposed resolution.  At the conclusion of that
    meeting, counsel for the appellant understood that the preliminary inquiry
    judge had approved the proposal and communicated this to the appellant.  The
    appellant then elected to be tried by the preliminary inquiry judge and pled
    guilty to the two counts of assault and one count of criminal harassment. 
    However, the judge rejected the joint submission and imposed a 90-day
    intermittent sentence on one count of assault, followed by a six-month
    conditional sentence on the remaining two counts to which the appellant had
    pled guilty.

[3]

The appellant now appeals her conviction arguing that her guilty plea
    should be set aside.  She also applies for leave to appeal the sentence
    imposed.

[4]

While we are not persuaded that the appellants guilty plea should be
    set aside, we agree that the sentence imposed cannot stand.  Counsel for the
    Crown does not take issue with the evidence of trial counsel that the
    preliminary inquiry judge had indicated her approval of the joint submission
    before the appellant pled guilty.  Moreover, the judge did not provide any
    explanation why the joint submission was contrary to the public interest or why
    the jointly-proposed sentence would bring the administration of justice into
    disrepute.  This omission is particularly glaring, given her prior
    communication with counsel.

[5]

In the circumstances, we dismiss the appeal against conviction, grant
    leave to appeal sentence, allow the appeal against sentence and impose sentence
    in accordance with the joint submission.

Alexandra
    Hoy A.C.J.O.

John Laskin J.A.

C.W. Hourigan J.A.


